Citation Nr: 0033157	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from February 1975 to 
February 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
has been furnished, a Substantive Appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present appeal arises 
from a May 1999 rating decision, in which the RO denied the 
veteran's claim for service connection for a cervical spine 
disorder.  The veteran filed an NOD in July 1999, and the RO 
issued an SOC in August 1999.  The veteran filed a 
substantive appeal in September 1999.  A Supplemental 
Statement of the Case (SSOC) was issued in July 2000.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file in order to 
assure compliance with the new legislation.  Following this 
review, the Board concludes that further development is 
necessary before we make a determination with respect to the 
veteran's appeal.  Given that the veteran's appeal was 
certified to the Board prior to the enactment of the new 
legislation, this Remand does not necessarily reflect error 
by the RO in its handling of the veteran's claim.  

In reviewing the evidence of record, we note that, in 
September 1998, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim for service connection for a cervical 
spine disorder.  In the application, the veteran noted that 
he had received intermittent treatment at the VA Medical 
Center (VAMC) in Manchester, beginning in 1978 and continuing 
up to the present.  

In January 1999, the veteran submitted a statement to the RO, 
in which he reported that he had been treated for a neck 
"injury" while in service.  He also reported that. since 
his discharge, he had continued to have problems with his 
neck.  

A review of the veteran's service medical records reflects 
that an enlistment medical examination in January 1975 did 
not reflect complaints or findings with respect to the 
veteran's cervical spine.  In October 1977, the veteran 
sought medical treatment, complaining of cracking and pain in 
the cervical area, as well as the area near his shoulder 
blade.  He reported suffering from a similar condition in 
1973, and stated that he had been treated by a chiropractor.  
The veteran could not recall any recent injury that would 
account for his neck pain.  The examiner's diagnosis was 
neuralgia, intrascapular.  Treatment included physical 
therapy.  The service medical records do not document any 
further complaints.  In December 1977, the veteran was 
medically examined for purposes of separating from service.  
No abnormalities or complaints associated with his cervical 
spine were reported.  

In July 1998, the veteran underwent an MRI (magnetic 
resonance imaging), which reflected findings of 
small/moderate central and right-sided disc protrusion with 
associated osteophyte at the C5-6 level, a minor central 
bulge at C4-5, and right-sided disc bulge at C3-4.  In 
December 1998, the RO requested, from the VAMC in Manchester, 
all medical records pertaining to the veteran, for the period 
1978 forward.  In February 1999, the RO received medical 
records from the Manchester VAMC, dated in June 1986, which 
reflected the veteran's complaints of left upper lung pain as 
well as shortness of breath.  No other records were received.  

In June 2000, the veteran was medically examined for VA 
purposes.  The examiner noted that the claims folder had been 
reviewed.  Following clinical evaluation and diagnostic 
tests, the veteran was diagnosed with degenerative disc 
disease at C5-6, without evidence of cord compression.  He 
was also noted to suffer from right-sided arm radiculopathy.  
The examiner opined that the veteran's current neck disorder 
was less than likely related to the in-service finding of 
neuralgia, due in part to the long gap between the veteran's 
present symptoms and his neck pain in service.  

The Board notes that language in the VCAA is of significance 
in the present matter, specifically:

Whenever the Secretary, after making . . . 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(b)).

In this instance, as noted above, the RO has only received 
medical records from the Manchester VAMC associated with the 
veteran's treatment in June 1986.  The veteran has reported 
that he was treated on a number of occasions, beginning in 
1978.  Given the veteran's contention that these records 
identify a period of treatment for his neck soon after his 
separation from service, and in keeping with the VCAA, the 
Board believes an additional attempt should be made to obtain 
those VAMC Manchester treatment records identified by the 
veteran as existing.  

Accordingly, further appellate consideration will be 
deferred, and the veteran's claim for service connection for 
a cervical spine disorder is REMANDED to the RO for the 
following action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to his claim 
for a cervical spine disorder.  The 
veteran should be asked to identify any 
medical care providers, VA and non-VA, 
that have evaluated or treated him, since 
June 2000, for his disability.  Any 
medical providers identified by the 
veteran should be asked, with appropriate 
authorization provided by the veteran, to 
provide complete copies of the pertinent 
medical records.  Any copies of medical 
records obtained by the RO should be 
associated with the veteran's claims 
folder.  

2. The RO should contact the VAMC in 
Manchester and request that an additional 
search of its records be conducted for any 
treatment received by the veteran, 
beginning in 1978 and extending to the 
present.  A record should be made of the 
results of any such search, and any 
records found should be forwarded to the 
RO (these records may overlap with the 
request in paragraph 1, above).  If no 
additional records are found, this should 
be documented by the Manchester VAMC for 
the record.  

3. If the Manchester VAMC (or any other 
source) does provide medical records which 
reflect the veteran's treatment for a 
cervical spine/neck disorder or symptoms, 
the veteran's claims folder should be 
referred to the examiner who conducted the 
veteran's June 2000 VA examination (or, if 
unavailable, a suitably-qualified 
substitute), for a report in the nature of 
an addendum to the examination report.  
The examiner should review the veteran's 
claims folder, and should, to the extent 
feasible, determine whether it is at least 
as likely as not that the veteran's 
current cervical spine disability is 
related to service.  Supporting rationale 
shall be given for any opinion expressed.  
The veteran's claims file, to include a 
copy of this REMAND, must be reviewed by 
the physician prior to issuing the report 
requested herein.  

4. If no additional medical records are 
obtained from the VAMC in Manchester(or 
any other source), the RO should notify 
the veteran that it was unable to obtain 
the records, give the veteran a brief 
explanation as to the efforts it made to 
obtain the records, and inform the veteran 
of any further action to be taken with 
respect to his claim.  

5. Based upon any additional information 
obtained as a result of this Remand, to 
include any other development deemed 
appropriate by the RO, the RO should 
review the evidence of record and enter 
its determination with respect to the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO should 
issue an SSOC, a copy of which should be 
provided to the veteran and his 
representative.  Thereafter, the veteran 
and representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


